                                             Case 2:17-cv-01971-JAD-VCF Document 33 Filed 12/05/18 Page 1 of 3



                                     1   Michael Kind, Esq.
                                         Nevada Bar No.: 13903
                                     2
                                         Kazerouni Law Group, APC
                                     3   6069 S. Fort Apache Rd., Ste. 100
                                         Las Vegas, NV 89148
                                     4
                                         Phone: (800) 400-6808 x7
                                     5   Fax: (800) 520-5523
                                         mkind@kazlg.com
                                     6
                                     7   David H. Krieger, Esq.
                                         Nevada Bar No.: 9086
                                     8
                                         Haines & Krieger, LLC
                                     9   8985 S. Eastern Avenue, Ste. 350
                                         Henderson, NV 89123
                                    10
                                         Phone: (702) 880-5554
                                    11   Fax: (702) 385-5518
                                         Email: dkrieger@hainesandkrieger.com
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         Attorneys for Plaintiff Rocky D. Bright
      Las Vegas, NV 89148




                                    13
                                    14
                                    15
                                                                UNITED STATES DISTRICT COURT
                                    16                               DISTRICT OF NEVADA
                                    17
                                    18      Rocky D. Bright,                                     Case No. 2:17-cv-01971-JAD-VCF

                                    19                      Plaintiff,                           Stipulation of Dismissal
                                    20      v.

                                    21      Bergstrom Law, LTD and Arrowood                             ECF No. 33
                                    22      Indemnity Company,

                                    23                      Defendants.
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                            1                  CASE NO. 2:17-cv-01971-JAD-VCF
                                             Case 2:17-cv-01971-JAD-VCF Document 33 Filed 12/05/18 Page 2 of 3



                                     1         Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff Rocky
                                     2   D. Bright (“Plaintiff”) and Defendants Bergstrom Law, LTD and Arrowood
                                     3   Indemnity Company (“Defendants”) stipulate to dismiss with prejudice Plaintiff’s
                                     4   claims in this matter. Each party will bear its own costs, disbursements, and
                                     5   attorney fees.
                                     6
                                     7   DATED this 5th day of December 2018.
                                     8
                                     9   KAZEROUNI LAW GROUP, APC
                                    10
                                         By: /s/ Michael Kind
                                    11   Michael Kind, Esq.
                                         6069 S. Fort Apache Rd., Ste. 100
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         Las Vegas, NV 89148
      Las Vegas, NV 89148




                                    13   Attorneys for Plaintiff
                                    14
                                         BERGSTROM LAW, LTD
                                    15
                                    16   By: /s/ Jeremy T. Bergstrom
                                         Jeremy Todd Bergstrom, Esq.
                                    17
                                         9555 S. Eastern Ave., Ste 200
                                    18   Las Vegas, NV 89123
                                         Attorneys for Defendants
                                    19                                                   ORDER

                                    20
                                             Based on the parties' stipulation [ECF No. 33] and good cause appearing, IT IS HEREBY ORDERED
                                    21   that THIS ACTION IS DISMISSED with     IT ISprejudice, each side to bear its own fees and costs. The Clerk of
                                                                                       SO ORDERED.
                                         Court is directed to CLOSE THIS CASE.
                                    22
                                                                                UNITED STATES DISTRICT JUDGE
                                    23                                                      _________________________________
                                                                                                 ____
                                                                                                   ______
                                                                                                   __       ________
                                                                                                                  _ ________ _
                                                                                            U.S. District
                                                                                                 Disttri
                                                                                                      ricctt Ju
                                                                                                             JJudge
                                                                                                                dge Je
                                                                                                                    Jennifer
                                                                                                                     enn
                                                                                                                       n iffer A
                                                                                                                               A. Dorsey
                                    24                                          Dated: ______________________________
                                                                                            Dated: December 10, 2018
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                            2                  CASE NO. 2:17-cv-01971-JAD-VCF
